           Case 2:18-cv-00928-MJP Document 133 Filed 05/28/19 Page 1 of 8



                             DECLARATION OF ALLEN S. KELLER

         I, Allen S. Keller, declare as follows:

         I make this declaration based on my own personal knowledge and if called to testify I

could and would do so competently as follows:

    I.          Qualifications

    1. I am currently an Associate Professor of Medicine at New York University (NYU)

School of Medicine, where I am also cofounder and Director of the Bellevue/NYU Program for

Survivors of Torture (PSOT) and the NYU Center for Health and Human Rights (CHHR).

    2. I am a graduate of NYU School of Medicine (1988), completing my residency and chief

residency in Primary Care Internal Medicine at Bellevue Hospital/NYU Medical Center. I hold

an undergraduate degree from the University of Pennsylvania (1981).

    3. I have a long history working with refugee and other vulnerable populations. From 1985

to 1986, I worked as a medical volunteer in refugee camps on the Thai-Cambodian border. And

from 1992 to 1993, I worked with the United Nations in Cambodia, developing one of the

world’s first human rights education curriculums for health professionals. Since founding PSOT

in 1995, we have provided comprehensive interdisciplinary healthcare to nearly 4,000 men,

women, and children from over 90 countries who endured torture and other human rights abuses.

    4. Over my career, I have conducted more than 300 evaluations of asylum seekers,

including evaluation of their physical, psychological and social health including most recently in

February 2018. Approximately one-third of the individuals were being held in U.S. immigration

detention facilities. Given my depth of expertise with this population, in 1997, I helped develop a

training module on best practices for interviewing trauma/torture survivors at the request of the




DC: 6660672-1
         Case 2:18-cv-00928-MJP Document 133 Filed 05/28/19 Page 2 of 8



U.S. Citizenship and Immigration Services (then-the Immigration and Naturalization Service),

which is still used to teach all new Asylum Officers.

    5. Since 1993, I have served as member of the Advisory Board for Physicians for Human

Rights, which hosts a network of medical professionals, many of whom I have mentored and

trained, who offer pro bono evaluations of individuals seeking asylum in the United States. From

2009 to 2016, I participated in the U.S. Department of Homeland Security Immigration and

Customs Enforcement (ICE)-NGO working group as Co-Chair of the Immigration Detention

Health Advisory Group.

    6. I have conducted extensive research examining the impact of detention on the physical

and mental health of asylum seekers and other immigrants in the United States. In 2003, I

authored the first systematic and comprehensive study examining the health status of detained

asylum seekers, From Persecution to Prison: The Health Consequences of Detention for Asylum

Seekers.1 For this study, we interviewed 70 detained asylum seekers, men and women, at various

stages in the asylum application process in ICE detention facilities in New York, New Jersey and

Pennsylvania. The following year, in 2004, I was appointed to the Congressionally mandated

U.S. Commission on International Religious Freedom (USCIRF) study on asylum procedures,

which examined all aspects of the process including detention.2 More recently, in 2017, I

authored a piece for Human Rights Watch on medical care for immigrants in detention, Systemic

Indifference: Dangerous & Substandard Medical Care in US Immigration Detention,3 and a

second study on the mental health status of Central American migrant families, Pre-Migration



1
  Available at https://s3.amazonaws.com/PHR_Reports/persecution-to-prison-US-2003.pdf.
2
  Report on Asylum Seekers in Expedited Removal, available at http://www.uscirf.gov/reports-
briefs/special-reports/report-asylum-seekers-in-expedited-removal.
3
  Available at https://www.hrw.org/report/2017/05/08/systemic-indifference/dangerous-
substandard-medical-care-us-immigration-detention.
            Case 2:18-cv-00928-MJP Document 133 Filed 05/28/19 Page 3 of 8



Trauma Exposure and Mental Health Functioning among Central American Migrants Arriving

at the US Border.4 I am at present conducting ongoing research evaluating health impacts of

holding cells operated by border patrol and healthcare in family detention facilities.

      7. Attached to this declaration as Exhibit A is a copy of my curriculum vitae with a full list

of my publications, affiliations, presentations, and awards for my contributions to the field.

      II.    Opinions

      8. The below opinions describing the harmful impact that detention has on the health and

well-being of asylum seekers are based on nearly three decades of research findings, clinical

practice experience, and other expertise recounted above.

      9. Detention substantially contributes to psychological distress in asylum seekers, both

exacerbating pre-existing symptoms and fostering development of new symptoms. An individual

who experienced trauma but was asymptomatic on entry to the United States, for example, may

develop symptoms of Posttraumatic Stress Disorder (PTSD), depression, anxiety or other

trauma-related mental health conditions following some period of detention. This is due in large

part to the additive nature of trauma; most asylum seekers have experienced some traumatic

event precipitating their flight to the United States and many have experienced additional trauma

on their journey to seek protection. Thus, the subsequent trauma of detention retraumatizes them

and aggravates their health status.

      10. Key contributing factors to the detrimental impacts of detention on the mental health of

asylum seekers include the prison environment that criminalizes and demeans them. The prison-

like conditions of detention exacerbate the physical manifestations of trauma that negatively

impacts their mental health. For example, being denied access to outdoor space or being subject



4
    Available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5224987/.
         Case 2:18-cv-00928-MJP Document 133 Filed 05/28/19 Page 4 of 8



to physical or verbal abuse at the hands of security personnel may trigger memories in an asylum

seeker of being beaten or otherwise violated in their home country. In addition, the uncertainty

about the length of detention and the threat of segregation (i.e., placement in solitary

confinement, which is common in immigration detention) are significant stressors. Moreover, the

transfer and deportation of individuals in the middle of the night is particularly retraumatizing, as

many asylum seekers have had loved ones disappeared in this manner in their home countries

and this therefore provokes disturbing memories of persecution. The location of facilities in

remote areas away from family members and legal support resources also enhances feelings of

isolation and helplessness among asylum seekers.

    11. The mental health of detained asylum seekers is extremely poor and worsens the longer

individuals remain in detention. For some asylum seekers, detention may be traumatizing from

the first day spent in confinement. For others, they may experience a period of time after

escaping their persecutors and surviving a perilous journey where their symptoms may subside;

however, within days or weeks of confinement, asylum seekers abandon hope and often begin to

experience exacerbation of symptoms of psychological distress.

    12. Detention prevents access to appropriate care for such mental health issues. Despite the

high level of psychological symptoms observed in detained asylum seekers, in my experience

and research findings, mental health services in immigration detention are either unavailable or

inadequate. Even if asylum seekers were able to access quality, sustained counseling in

detention, the treatments would not be totally effective at facilitating recovery from mental

distress and/or mental disorders such as PTSD. Moreover, detention itself exacerbates trauma in

ways that treatment alone, absent release, cannot address. Just as it is not possible to effectively

treat a patient for a burn while continuing to burn her, it is not possible to effectively treat a
         Case 2:18-cv-00928-MJP Document 133 Filed 05/28/19 Page 5 of 8



patient for trauma while continuing to traumatize her. Detention, like other forms of trauma

experienced by asylum seekers, can even be the source of chronic suffering that persists after a

detainee is released. Those released fare significantly better than their detained counterparts in

terms of improved mental health and abatement of symptoms over time.

   13. In addition to worsening psychological health, physical health of asylum seekers

frequently worsens in detention. Those physical health conditions are deeply interconnected with

the above-described mental health issues. Many detained asylum seekers experience serious

health problems—such as musculoskeletal pain, headaches and gastrointestinal issues—that are

real physical symptoms that arise from psychological disorders such as PTSD or depression; this

exhibition of symptoms is known as “somatization.” Asylum seekers may also manifest physical

health issues resulting from their physical persecution or torture in their home countries, for

example, chronic tearing and eye pain after being subjected to tear gas or chronic pain following

a gunshot wound.

   14. Detention prevents access to appropriate care for such physical issues. Despite the myriad

and commonly known physical health conditions experienced by asylum seekers, medical care

tailored to the needs of this population is severely lacking in immigration detention. This is

especially the case in facilities such as county jails, which are often used for immigration

detention. Those jails are not set up to offer care for individuals who have gone through such

experiences of trauma and torture and who are in situations of long-term confinement.

   15. Detention also exacerbates existing mental and physical health issues discussed above.

The circumstances of detention worsen symptoms of trauma and severely impede the ability of

asylum seekers to recover from their physical and mental conditions. This, in turn, makes it

extremely difficult for them to prepare their claims for protection. Furthermore, detention entails
           Case 2:18-cv-00928-MJP Document 133 Filed 05/28/19 Page 6 of 8



a breakdown in social structures that makes it immensely challenging for detained individuals to

forge connections and develop trusting relationships. This is particularly harmful for asylum

seekers who must form trusting relationships with the lawyers who will advance their claims for

relief. Such trust is necessary for individuals to fully disclose past histories of persecution and

torture. Without such a relationship, an asylum seeker is hard-pressed to construct a plausible,

coherent, and corroborated claim for the adjudicator.

    16. The trauma of imprisonment pushes some asylum seekers to their limit. Many individuals

report suicidal thoughts and some have actually attempted suicide in detention. Other asylum

seekers—even those with well documented claims of persecution—will give up their right to

pursue protection in the United States and face possible death in their home country to avoid

spending even one more day confined. This does not reflect a lack of extreme fear of return

among the asylum seekers I have encountered, but rather, the sheer desperation and deterioration

of their mental and physical health caused by detention.

    17. I reserve the right to amend or supplement this declaration as appropriate upon receipt of

additional information or documents.

    III.     Compensation

    18. I have received no compensation for my services from or on behalf of the Plaintiffs in

this case.

    IV.      Conclusion

    19. It is my professional opinion that detention severely harms the physical and mental health

of asylum seekers already subject to considerable physical and emotional trauma. Not only are

these effects detrimental in their own right, but they also impair an asylum seeker’s ability to

secure the relief to which they may be entitled.
          Case 2:18-cv-00928-MJP Document 133 Filed 05/28/19 Page 7 of 8



       I declare under penalty of perjury under the laws of the United States and the District of

Columbia that the foregoing is true and correct.

       Executed this Ninth Day of November, 2018, at New York.

Signed:




Allen S. Keller, M.D.
              Case 2:18-cv-00928-MJP Document 133 Filed 05/28/19 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on May 28, 2019, I electronically filed the foregoing with the Clerk

 3 of the Court using the CM/ECF system which will send notification of such filing to the

 4 following:
                    Lauren C. Bingham             lauren.c.bingham@usdoj.gov
 5                                                ecf.oil-dcs@usdoj.gov
 6                                                crystal.greene@usdoj.gov

 7                  Joseph A. Darrow              joseph.a.darrow@usdoj.gov

 8                  Archith Ramkumar              archith.ramkumar@usdoj.gov
                                                  ar4kc@virginia.edu
 9

10                  Sarah S. Wilson               Sarah.Wilson2@usdoj.gov
                                                  Daniel.C.Meyer@usdoj.gov
11
     And I hereby certify that I have mailed by United States Postal Service the document to the
12
     following non CM/ECF participants: None.
13

14 Dated: May 28, 2019.                                   s/ Leila Kang
                                                          Leila Kang
15                                                        Northwest Immigrant Rights Project
16                                                        615 Second Avenue, Suite 400
                                                          Seattle, WA 98104
17                                                        (206) 957-8608
                                                          leila@nwirp.org
18
19

20

21

22

23

24

25
26

27

     CERTIFICATE OF SERVICE                                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:18-cv-00928-MJP                                              615 Second Avenue, Suite 400
                                                                                       Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
